EXHIBIT 10.14

 

TRANSITION AGREEMENT

 

THIS TRANSITION AGREEMENT (this “Agreement”), is made and entered into as of the
22nd day of February, 2005, effective as of the Effective Date (as such term is
hereinafter defined), by and between CB RICHARD ELLIS GROUP, INC. and CB RICHARD
ELLIS, INC. (collectively, the “Company”), and RAYMOND E. WIRTA (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company currently employs Executive as its Chief Executive Officer,
and Executive currently serves as a member of the Company’s Board of Directors
(the “Board of Directors”);

 

WHEREAS, Executive wishes to resign from the position of Chief Executive Officer
on the Effective Date but continue as an employee of the Company in a different
capacity; and

 

WHEREAS, Executive and the Company deem it to be in their respective best
interests to enter into this Agreement upon the terms and subject to the
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein, it is hereby agreed as follows:

 

1. Effective Date; Pro Rata Bonus.

 

(a) From the date of this Agreement until the later of June 2, 2005 or such
other date on which the 2005 annual meeting of the Company’s shareholders is
held and the Company designates a new Chief Executive Officer (the “Trigger
Date”), the Company agrees to continue to pay to Executive his current base
salary, payable in regular installments in accordance with the Company’s normal
payroll procedures, and to continue Executive’s participation in current bonus
programs and benefit plans, according to the terms of such plans and programs as
they may exist from time to time. On the Trigger Date, Executive shall submit a
letter of resignation to the Board of Directors of the Company (the “Board of
Directors”) to resign from the position of Chief Executive Officer and this
Agreement shall become effective on the date (the “Effective Date”) immediately
following the Trigger Date; provided, however, that in the event the Board of
Directors refuses to accept Executive’s resignation and Executive is reinstated
as the Chief Executive Officer on the Trigger Date, this Agreement shall become
null and void and the current terms of Executive’s employment shall continue in
full force in effect; and further provided that if the Board of Directors
terminates the employment of Executive without Cause at any time before the
Trigger Date, the Effective Date shall be the day before the date of such
termination.

 

1



--------------------------------------------------------------------------------

(b) Executive shall be entitled to receive a pro-rata portion of the annual
bonus (“Pro-Rata Bonus”) which he would have earned if he were employed as the
Chief Executive Officer of the Company for the entire 2005 calendar year, with
such pro-rata portion being calculated as the product of the annual bonus
multiplied by a fraction, the numerator of which is the number of days employed
as the Chief Executive Officer of the Company in 2005 and the denominator of
which is 365 days. All stock options and “Equity Incentive Plan” shares issued
to Executive prior to the Effective Date shall become fully vested and
exercisable as of the Effective Date.

 

2. Duties. The Company hereby agrees to employ Executive as its Vice Chairman,
and Executive agrees to render services to the Company as a member of the Board
of Directors, for the “Employment Period” (as such term is hereinafter defined);
provided, however, that in the event the Executive shall be removed from the
Board of Directors, Executive shall nonetheless continue as an employee for the
remainder of the Employment Period. Executive agrees to use his best efforts
during the Employment Period to protect, encourage and promote the interests of
the Company and its subsidiaries and affiliates (collectively, the
“Affiliates”). During the Employment Period, Executive shall also perform such
other duties consistent with the offices held by Executive, including overseas
business travels, as may be reasonably assigned to him from time to time by the
Chief Executive Officer of the Company, and will devote substantial time and
attention to such duties, except while on sick leave, reasonable vacations and
excused leaves of absence; provided, however, that Executive shall not be
required to be present in the Company’s offices or travel in excess of 40 hours
per month.

 

3. Compensation and Benefits.

 

(a) The Company agrees to pay to Executive a base salary during the Employment
Period at a rate equal to two hundred fifty thousand dollars ($250,000) per year
(“Base Salary”), payable in regular installments in accordance with the
Company’s normal payroll procedures.

 

(b) During the Employment Period, Executive shall be eligible to participate in
the life, health, long-term disability insurance, deferred compensation plans
and 401(k) plan of the Company (the “Company Benefit Plans”) available to other
employees of the Company.

 

(c) The Company will reimburse Executive for reasonable business expenses in
performing Executive’s duties and promoting the businesses of the Company and
its Affiliates, including, without limitation, reasonable entertaining expenses,
automobile expenses, and travel and lodging, when incurred in connection with
business matters of the Company or an Affiliate assigned to Executive from time
to time. The cost of these items shall be borne by the Company upon presentation
of an itemized expense voucher.

 

4. Employment Period. As used herein, the phrase “Employment Period” shall mean
the period commencing on the Effective Date and ending on the 2nd anniversary
thereof.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Employment Period shall expire on the first
to occur of the following:

 

(a) Termination without Cause. If the Employment Period is terminated by the
Company without Cause, Executive shall be entitled to continue to receive his
Base Salary for the period beginning on the date of such termination and ending
on the 2nd anniversary of the Effective Date. The payments of Executive’s Base
Salary by the Company under this Section 4(a) will be made periodically in the
same amounts and at the same intervals as if the Employment Period had not ended
and Executive’s Base Salary otherwise continued to be paid. In addition, (i) all
unvested stock options and unvested “Equity Incentive Plan” shares previously
granted to Executive shall automatically vest in full and (ii) the Company shall
offer continued medical benefit coverage as required by law; provided that
Executive’s obligation to pay premiums for such coverage shall be limited to the
employee premiums payable by similarly situated active employees until the
earlier of (A) the expiration of the Employment Period and (B) the date
Executive becomes employed by another party. Following the expiration of such
period of limited premiums, the remaining coverage shall be subject to payment
by Executive of any applicable premiums. Executive shall not be required to
mitigate the amount of any payment or benefit provided for under this Section
4(a) by seeking other employment or otherwise, nor shall the amount of any
payment or benefit provided for in this Section 4(a) be reduced by any
compensation earned by Executive as a result of other employment. Payment to
Executive pursuant to this Section 4(a) shall constitute the entire obligation
of the Company for severance pay and full settlement of any claim for severance
pay under law or in equity that Executive might otherwise assert against the
Company or any of its employees, officers or directors on account of the
Company’s termination of the Employment Period without Cause. Executive shall
remain entitled to any benefits which are then due to him under the Company
Benefit Plans.

 

(b) Termination for Cause. The Company shall have the right to terminate
Executive’s employment at any time for Cause by giving Executive written notice
of the effective date of termination (which effective date may, except as
otherwise provided below, be the date of such notice). For purposes of this
Agreement, “Cause” shall mean:

 

(i) fraud, misappropriation, embezzlement or other proven, felonious act of
willful and material misconduct against the Company or any of its Affiliates;

 

(ii) willful and substantial failure to render services (except by reason of
Disability (as such term is hereinafter defined) or incapacity) or comply with
the agreements and covenants set forth herein in accordance with the terms of
this Agreement, provided that (A) a demand for performance of services had been
delivered to Executive by the Chief Executive Officer of the Company at least
thirty (30) days prior to termination identifying the manner in which such Chief
Executive Officer believes that Executive has failed to perform or comply and
(B) Executive has thereafter failed to remedy such failure to perform or comply;
or

 

(iii) conviction of or plea of guilty or nolo contendere to a felony.

 

If the Company terminates Executive’s employment for any of the reasons set
forth in this Section 4(b), the Company shall have no further obligations
hereunder from and after the effective date of termination and shall have all
other rights and remedies available under this or

 

3



--------------------------------------------------------------------------------

any other agreement and at law or in equity, except that Executive shall remain
entitled to any benefits which are then due to him under the Company Benefit
Plans, and under previously vested stock options and previously vested “Equity
Incentive Plan” shares. If Executive’s employment is terminated for Cause and
Executive does not consent to such termination, such Executive shall perform no
further duties hereunder, but such termination shall not be considered
immediately effective and Executive’s rights under this Agreement during the
Employment Period shall continue (including, without limitation, the provisions
of Section 3 hereof) until the existence of such Cause has been determined by an
independent arbitrator appointed by the American Arbitration Association and
either party’s rights to petition a court of law for a decision in the matter
have been exhausted. In connection with the appointment of an arbitrator, both
parties agree to submit the question to final and binding arbitration in the
County of Los Angeles, California by an appointee of the American Arbitration
Association and to cooperate with the arbitrator. If the arbitrator determines
that Executive’s termination was for Cause, then Executive’s termination shall
be considered effective as of the date set forth in the notice of termination,
and Executive shall repay to the Company all compensation received pursuant to
Section 3 hereof during the period commencing upon Executive’s termination and
ending upon the arbitrator’s final determination. If the arbitrator determines
that Executive’s termination was not for Cause, then such termination shall be
considered without Cause, shall be effective on the date of the arbitrator makes
its determination and Section 4(a) shall apply.

 

(c) Termination on Account of Disability. If the Employment Period is terminated
by the Company because of Executive’s Disability (as such term is hereinafter
defined), in addition to any benefits paid or payable to Executive under any
long-term disability insurance policy maintained for the benefit of Executive,
Executive shall be entitled to continue to receive his Base Salary for the
period beginning on the date of such termination and ending on the 2nd
anniversary of the Effective Date. The payments of Executive’s Base Salary by
the Company under this Section 4(c) will be made periodically in the same
amounts and at the same intervals as if the Employment Period had not ended and
Executive’s Base Salary otherwise continued to be paid. For purposes of this
Agreement, “Disability” shall mean Executive’s inability to perform his duties
under this Agreement for one hundred eighty (180) consecutive days during any
twelve (12) month period due to illness, accident or other incapacity (as
determined in good faith by a physician mutually acceptable to the Company and
Executive). All unvested stock options and unvested “Equity Incentive Plan”
shares previously granted to Executive shall vest in full upon Executive’s
Disability. Executive shall remain entitled to any benefits which are then due
to him under the Company Benefit Plans.

 

(d) Termination on Account of Death. In the event of Executive’s death during
the Employment Period, in addition to any benefits paid or payable to Executive
under any life insurance policy maintained by Executive, the Company shall pay
to such person or persons, as Executive may specifically designate (successively
or contingently) to receive payments under this Agreement following Executive’s
death (the “Designated Beneficiary”), Executive’s Base Salary for the period
beginning on the date of such termination and ending on the 2nd anniversary of
the Effective Date. The payments of Executive’s Base Salary by the Company under
this Section 4(d) will be made periodically in the same amounts and at the same
intervals as if the Employment Period had not ended and Executive’s Base Salary
otherwise continued to be paid. All unvested stock options and unvested “Equity
Incentive Plan” shares previously granted to Executive shall vest in full upon
Executive’s death.

 

4



--------------------------------------------------------------------------------

(e) Voluntary Termination by Executive. In the event that Executive’s service
with the Company is voluntarily terminated by Executive, the Company shall have
no further obligations hereunder from and after the effective date of such
termination and shall have all other rights and remedies available under this or
any other agreement and at law or in equity. Executive shall remain entitled to
any benefits accrued by him prior to the date of termination under the Company
Benefit Plans and under any previously vested stock option and preciously vested
“Equity Incentive Plan” shares.

 

5. Confidential Information.

 

(a) Executive agrees that any and all confidential knowledge or information,
including but not limited to customer lists, books, records, data, formulae,
specifications, inventions, processes and methods, developments, and
improvements, which has or have been or may be obtained or learned by Executive
in the course of his employment with the Company, will be held confidential by
Executive and that Executive will not disclose the same to any person outside of
the Company either during his employment with the Company or after his
employment with the Company has terminated.

 

(b) Executive agrees that upon termination of his employment with the Company,
he will immediately surrender and turn over to the Company all customer lists,
books, records, forms, specifications, formulae, data, and all papers and
writings relating to the business of the Company and other property belonging to
the Company, it being understood and agreed that the same are the sole property
of the Company and the Executive will not make or retain any copies thereof.

 

(c) Executive agrees that all inventions, developments or improvements which he
makes, conceives, invents, discovers or .otherwise acquires during his
employment with the Company in the scope of his responsibilities or otherwise
shall become the sole property of the Company.

 

6. Non-Competition; Non-Solicitation. Executive acknowledges that, in the course
of his employment with the Company, he has become familiar, or will become
familiar, with the Company’s trade secrets and with other confidential
information concerning the Company and that his services have been and will be
of special, unique and extraordinary value to the Company. Therefore, Executive
agrees as follows:

 

(a) During the period commencing on the Effective Date and ending on the second
anniversary of the Effective Date (the “Non-Compete Period”), Executive will not
directly or indirectly:

 

(i) engage in any business that competes with any business line of the Company
or any of its Affiliates for which the gross revenue of the competing business
was in excess of $500 million during 2004, wherever such competing business may
be performed (a “Competitive Business”);

 

(ii) enter the employ of, or render services to, any person or entity (or any
division of any person or entity) who or which engages in a Competitive
Business;

 

5



--------------------------------------------------------------------------------

(iii) acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or

 

(iv) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its Affiliates and customers, clients, suppliers, partners,
members or investors of the Company or its Affiliates.

 

(b) During the Non-Compete Period, Executive will not, whether on Executive’s
own behalf or on behalf of or in conjunction with any person, company, business
entity or other organization whatsoever, directly or indirectly:

 

(i) solicit or encourage any employee of the Company or its Affiliates to leave
the employment of the Company or its Affiliates;

 

(ii) solicit or encourage to cease to work with the Company or its Affiliates
any consultant then under contract with the Company or its affiliates.

 

(c) Executive will not, whether on Executive’s own behalf or on behalf of or in
conjunction with any person, company, business entity or other organization
whatsoever, directly or indirectly solicit or assist in soliciting in
competition with the Company, the business of any client or prospective client:

 

(i) with whom Executive has had personal contact or dealings on behalf of the
Company;

 

(ii) with whom employees reporting to Executive have had personal contact or
dealings on behalf of the Company; or

 

(iii) for whom Executive has had direct or indirect responsibility.

 

(d) Notwithstanding anything to the contrary in this Agreement, Executive may:

 

(i) directly or indirectly own, solely as an investment, securities of a
Competitive Business which are publicly traded on a national or regional stock
exchange or on the over-the-counter market if Executive (a) is not a controlling
person of, or a member of a group which controls, such person, and (b) does not,
directly or indirectly, own 5% or more of any class of securities of such
person;

 

(ii) alone or with one or more partners, invest directly (or indirectly through
an intervening entity) in real estate; and

 

(iii) provide services with respect to the real estate or entity referred to in
subsection (ii) so long as no fees, other than the reimbursement of costs, are
charged, directly or indirectly, by Executive or such partners or entity for
such services.

 

6



--------------------------------------------------------------------------------

(e) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 6 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

7. Injunctive Relief. Because Executive’s services are unique and because
Executive has access to confidential information, the parties hereto agree that
money damages would be an inadequate remedy for any breach of this Agreement.
Therefore, in the event of a breach or threatened breach of Section 5 or 6 of
this Agreement, the Company or its successors or assigns may, in addition to
other rights and remedies existing in their favor, apply to any court of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce, or prevent any violations of, the provisions hereof
(without posting a bond or other security).

 

8. Key Man Life and Disability Insurance. The Company may, for its own benefit,
maintain “key man” life and disability insurance policies covering Executive.
Executive shall cooperate with the Company and provide such information or other
assistance as the Company may reasonably request in connection with the Company
obtaining and maintaining such policies.

 

9. Representations.

 

(a) Executive hereby represents and warrants to the Company that (i) the
execution, delivery and performance of this Agreement by Executive does not and
will not conflict with, breach, violate or cause a default under any agreement,
contract or instrument to which Executive is a party or any judgment, order or
decree to which Executive is subject, and (ii) Executive is not a party to or
bound by any employment agreement, consulting agreement, non-compete agreement,
confidentiality agreement or similar agreement with any other person or entity,
and (iii) Executive has been provided with the opportunity to have this
Agreement reviewed by Executive’s legal counsel prior to its execution.

 

(b) The Company hereby represents and warrants to Executive that (i) this
Agreement has been duly authorized by all necessary corporate action on the part
of the Company; and (ii) the execution, delivery and performance of this
Agreement by the Company does not and will not conflict with, breach, violate or
cause a default under any agreement, contract or instrument to which the Company
is a party or any judgment, order or decree to which the Company is subject.

 

7



--------------------------------------------------------------------------------

10. Release.

 

(a) Executive, for Executive, Executive’s successors, administrators, heirs and
assigns, hereby fully and generally releases, waives and forever discharges the
Company and its stockholders, directors, officers, employees, agents and
attorneys, whether past, present or future (the “Released Parties”), from any
and all actions, suits, debts, demands, damages, claims, judgments, liabilities,
benefits or other remedial relief of any nature, including, costs and attorneys’
fees, based on acts or occurrences prior to execution of this Agreement, whether
known or unknown, including, without limitation, all claims arising out of
Executive’s employment prior to and on the date of this Agreement with the
Company, as the case may be, their respective subsidiaries and affiliates, their
predecessors, successors, assigns, such as (by way of example only) any claim
for compensation or other benefits apart from the benefits stated herein and
which are provided to Executive under the Company Benefit Plans; material breach
of contract; impairment of economic opportunity; any claim under common-law or
equity; any tort; claims for reimbursements; claims for commissions; implied or
express employment contracts and/or estoppel; or claims for employment
discrimination under the Age Discrimination in Employment Act, as amended, Title
VII of the Civil Rights Act of 1964, as amended, the Rehabilitation Act of 1973,
as amended, the Americans with Disabilities Act of 1990, as amended, the Civil
Rights Act of 1866 and 1991, as amended, the Employee Retirement Income Security
Act of 1974, as amended, or any other state, federal or local law, statute, or
regulation. Executive acknowledges and agrees that this release is an essential
and material term of this Agreement and that, without such release, no agreement
would have been reached by the parties and no benefits under this Agreement
would have been paid. Executive understands and acknowledges the significance
and consequences of this Agreement.

 

(b) Executive represents that Executive has not engaged in any breach of
fiduciary duty or criminal activity towards the Company. In reliance upon and
conditioned upon the representations by Executive contained in this Agreement,
the Company hereby releases Executive from any and all claims, suits, demands,
actions or causes of action of any kind or nature whatsoever, whether the
underlying facts are known or unknown, which the Company has or now claims, or
might have or claim, pertaining to or arising out of Executive’s employment by
the Company prior to and on the date of this Agreement and agrees not to sue
Executive concerning such claims. This release shall run to and be for the
benefit of Executive and her heirs and assigns. This release shall run to and be
binding upon the Company, and its successors, assigns and transferees.

 

(c) Executive and the Company hereby expressly waive any and all rights or
benefits conferred by the provisions of SECTION 1542 OF THE CALIFORNIA CIVIL
CODE and expressly consent that the release provided in this Agreement shall be
given full fore and effect according to each and all of its express terms and
conditions, including those relating to unknown claims, demands and causes of
actions, if any, as well as those relating to any other claims, demands and
causes of actions hereinabove specified. SECTION 1542 PROVIDES:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR”

 

8



--------------------------------------------------------------------------------

Executive and the Company each acknowledge that they may hereafter discover
claims or facts in addition to or different from those which they now know or
believe to exist with respect to the subject matter of this Agreement and which,
if known or suspected at the time of executing this Agreement, may have
materially affected this Agreement. Nevertheless, Executive and the Company each
hereby waive any right, claim or cause of action that might arise as a result of
such different or additional claims or facts. Executive and the Company each
acknowledge that they understand the significance and consequence of such
release and such specific waiver of SECTION 1542.

 

11. Miscellaneous. This Agreement shall also be subject to the following
miscellaneous considerations:

 

(a) The Company shall, to the maximum extent permitted by law, indemnify
Executive against expenses (including, without limitation, reasonable attorneys’
fees), judgments, fines, settlements and other amounts actually and reasonably
incurred in connection with any proceedings arising by reason of the fact that
Executive is or was an employee, officer, independent contractor or agent of the
Company or any of its Affiliates. The Company shall advance to Executive
expenses incurred in defending any such proceedings to the maximum extent
permitted by law. The Company’s obligations under this provision shall not cease
upon termination of this Agreement.

 

(b) In any action at law or in equity to enforce any of the provisions or rights
under this Agreement, the unsuccessful party in such action, as determined by
the Court in a final judgment or decree, shall pay the successful party or
parties all costs, expenses and reasonable attorneys’ fees incurred therein by
such party or parties (including without limitation such costs, expenses and
fees on any appeals), and if such successful party or parties shall recover
judgment in any such action or proceeding, such costs, expenses, and attorneys’
fees shall be included as part of such judgment. Notwithstanding the foregoing
provision, in no event shall the successful party or parties be entitled to
recover an amount from the unsuccessful party or parties for costs, expenses and
attorneys’ fees that exceeds the costs, expenses and attorneys’ fees of the
unsuccessful party or parties in connection with the action or proceeding.

 

(c) Either party’s failure to enforce any provision or provisions of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions, or prevent that party thereafter from enforcing each and every other
provision of this Agreement.

 

(d) It is the desire and intent of the parties hereto that the provisions of
this Agreement be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any particular provision of this Agreement shall be adjudicated
by a court of competent jurisdiction to be invalid, prohibited or unenforceable
for any reason, such provision, as to such jurisdiction, shall be ineffective,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

9



--------------------------------------------------------------------------------

(e) This Agreement contains a complete statement of all the arrangements between
the parties with respect to Executive’s employment by the Company, this
Agreement supersedes all prior and existing negotiations and agreements between
them concerning Executive’s employment, and this Agreement can only be changed
or modified pursuant to a written instrument executed by each of the parties
hereto; provided, however, Executive shall remain entitled to any benefits which
are provided to him under the Company Benefit Plans.

 

(f) All compensation payable hereunder shall be subject to such withholding
taxes as may be required by law.

 

(g) This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. The Company will require any successor,
whether direct or indirect, by purchase, merger, consolidation or otherwise, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Except as expressly provided herein, Executive may
not sell, transfer, assign, or pledge any of his rights or interests pursuant to
this Agreement.

 

(h) This Agreement shall be governed by and construed in accordance with the
laws of the State of California, except to the extent governed by federal law.

 

(i) Any notice or other communication required or permitted to be given
hereunder shall be deemed properly given if personally delivered or deposited in
the United States mail, registered or certified and postage prepaid, addressed
to the Company at 100 North Sepulveda Blvd., El Segundo, CA 90245-4380,
Attention: President, or to Executive at 846 Emerald Bay, Laguna Beach,
California, 92651, or at such other addresses as may from time to time be
designated in writing by the respective parties.

 

(j) This Agreement may be executed in counterparts, each of which shall be
deemed an original, but both of which together shall constitute one and the same
agreement, binding on all of the parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have read, understood, and voluntarily
executed this Agreement as of the day and year first above written.

 

   

CB RICHARD ELLIS GROUP, INC.

   

CB RICHARD ELLIS, INC.

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

RAYMOND E. WIRTA

     

Brett White

       

President

 

10